


 HR 1808 ENR: To designate the Department of Veterans

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 1808
		
		AN ACT
		To designate the Department of Veterans
		  Affairs Medical Center in Augusta, Georgia, as the Charlie Norwood
		  Department of Veterans Affairs Medical Center.
	
	
		1.FindingsCongress finds the following:
			(1)Charlie Norwood
			 volunteered for service in the United States Army Dental Corps in a time of
			 war, providing dental and medical services in the Republic of Vietnam in 1968,
			 earning the Combat Medical Badge and two awards of the Bronze Star.
			(2)Captain Norwood,
			 under combat conditions, helped develop the Dental Corps operating procedures,
			 that are now standard, of delivering dentists to forward-fire bases, and
			 providing dental treatment for military service dogs.
			(3)Captain Norwood
			 provided dental, emergency medical, and surgical care for United States
			 personnel, Vietnamese civilians, and prisoners-of-war.
			(4)Dr. Norwood
			 provided military dental care at Fort Gordon, Georgia, following his service in
			 Vietnam, then provided private-practice dental care for the next 25 years for
			 patients in the greater Augusta, Georgia, area, including care for military
			 personnel, retirees, and dependents under Department of Defense programs and
			 for low-income patients under Georgia Medicaid.
			(5)Congressman
			 Norwood, upon being sworn into the United States House of Representatives in
			 1995, pursued the advancement of health and dental care for active duty and
			 retired military personnel and dependents, and for veterans, through his public
			 advocacy for strengthened Federal support for military and veterans’ health
			 care programs and facilities.
			(6)Congressman
			 Norwood co-authored and helped pass into law the Keep our Promises to America’s
			 Military Retirees Act, which restored lifetime healthcare benefits to veterans
			 who are military retirees through the creation of the Department of Defense
			 TRICARE for Life Program.
			(7)Congressman
			 Norwood supported and helped pass into law the Retired Pay Restoration Act
			 providing relief from the concurrent receipt rule penalizing disabled veterans
			 who were also military retirees.
			(8)Throughout his
			 congressional service from 1995 to 2007, Congressman Norwood repeatedly
			 defeated attempts to reduce Federal support for the Department of Veterans
			 Affairs Medical Center in Augusta, Georgia, and succeeded in maintaining and
			 increasing Federal funding for the center.
			(9)Congressman
			 Norwood maintained a life membership in the American Legion, the Veterans of
			 Foreign Wars, and the Military Order of the World Wars.
			(10)Congressman
			 Norwood’s role in protecting and improving military and veteran’s health care
			 was recognized by the Association of the United States Army through the
			 presentation of the Cocklin Award in 1998, and through his induction into the
			 Association’s Audie Murphy Society in 1999.
			2.Designation of
			 Charlie Norwood Department of Veterans Affairs Medical Center
			(a)DesignationThe
			 Department of Veterans Affairs Medical Center located at 1 Freedom Way in
			 Augusta, Georgia, shall after the date of the enactment of this Act be known
			 and designated as the Charlie Norwood Department of Veterans Affairs
			 Medical Center.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Charlie Norwood Department of Veterans
			 Affairs Medical Center.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
